Case 2:21-cr-00184-CCW Document 3 Filed 04/27/21 Page 1of1

\

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Vv. . ; . Criminal No. Fl ~/ wy

RODERICK KING

MOTION FOR ARREST WARRANT

 

AND NOW comes the United States of America, by its attorneys, Stephen R.
Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and Rebecca
LL. Silinski, Assistant United States Attorney for said District, and, pursuant to Rule 9 of the Federal
Rules of Criminal Procedure, respectfully moves the Court to issue an Order directing that an
Arrest Warrant be issued forthe apprehension of defendant RODERICK KING, upon the grounds
that an Indictment has been returned in the above-captioned criminal case charging the defendant
with Title 18, United States Code, Sections 1591 (a)(1), 1591(b)(2), 1594(a), and 2251 (a).
Recommended bond: Detention.
Respectfully submitted,

STEPHEN R. KAUFMAN
_ Acting United States Attorney

 

By:  /s/ Rebecca L. Silinski
a REBECCA L. SILINSKI
APR 27 2021 Assistant U.S. Attorney
. PA ID No. 320774
JLORK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA
